961 F.2d 964
295 U.S.App.D.C. 210
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.William RICE, Personal Representative of the Estate of PeggyGoodwin Rice, Appellant,v.WASHINGTON CLINIC, CHARTERED, et al.
No. 91-7084.
United States Court of Appeals, District of Columbia Circuit.
May 7, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED and ADJUDGED that the district court's order filed March 21, 1991 be vacated and the case remanded for further proceedings.   The question whether the 1978 amendment to the District of Columbia's survival statute barred Peggy Rice's action for libel and slander following her death was not thoroughly briefed before the district court.   Because the issue was raised, however, we remand this case to the district court to consider the legislative history of the revised statute.   See D.C.Code Ann. § 12-101 (1981).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.